Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 01/06/2022. Applicant's election of Group I in the reply filed on 01/06/2022 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2022. 


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 11-20 directed to group II, non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  

The closest prior arts are Ning (US 20020098707 A1) and Yang (US 20090068843 A1).
Figure 1A of Ning teaches a semiconductor structure comprising an alignment mark 20 extending from the top 13 of the structure 10 to a depth of at least x is included for alignment of a nontransparent magnetic stack layer 22 ([0020]). Further, Yang is a pertinent art which teaches that an alignment trench includes a first trench and a plurality of second trenches under the first trench in Figure 6.

However, none of the above prior arts alone or in combination with other arts teaches a semiconductor structure, comprising “a first trench formed in the dielectric layer on the alignment mark region; 10a plurality of second trenches formed in the dielectric layer under the first trench and exposed from a bottom surface of the first trench; and a memory stack structure disposed on the dielectric layer, directly covering a top surface of the conductive via and filling into the first trench and the plurality of second trenches” in combination with other limitations in the claim. Thus, the Applicant’s claims are determined to be novel and non-obvious.



For these reasons, independent claim 1 is allowed.
Claims 2-10 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/13/2022